Filed 2/4/14 P. v. Rusher CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Amador)
                                                            ----




THE PEOPLE,                                                                                  C074224

                   Plaintiff and Respondent,                                    (Super. Ct. No. 13CR20360)

         v.

JOEL P. RUSHER,

                   Defendant and Appellant.



         On January 28, 2013, defendant Joel P. Rusher knocked on the front door of a
residence in Pine Grove. When the door was not answered, he began looking through the
windows and the open garage. Then he returned to the front door and peered through the
living room window. When the resident opened the door and confronted him, defendant
said he needed money and offered to sell her some items from the back of his truck.
When the resident refused, defendant drove away and the resident reported the matter to
the Amador County Sheriff’s Department. She provided a description of defendant and
the truck.



                                                             1
       In the driveway of another residence in Pine Grove, a responding deputy located a
truck matching the description given by the resident. Defendant was located in the
residence’s garage and taken into custody at gunpoint. A patsearch of defendant yielded
a bottle of medication prescribed to the homeowner at that residence. The homeowner
arrived at the residence, confirmed that she did not know defendant, and confirmed that
he did not have permission to be inside the residence. In the garage, the homeowner
found several items that had been removed from other portions of the residence. She
advised that the rear garage door had been opened before she left for work and the door
from the garage to the interior of the residence had been closed but unlocked.
       Defendant pled guilty to first degree burglary. In exchange, a related count of
child endangerment was dismissed. He was sentenced to prison for the stipulated low
term of two years, awarded 131 days’ custody credit and 130 days’ conduct credit, and
ordered to pay a $240 restitution fine, a $240 restitution fine suspended unless parole is
revoked, a $40 court operations fee, and a $30 court facilities assessment.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.




                                              2
                                  DISPOSITION
     The judgment is affirmed.



                                                ROBIE   , J.



We concur:



     NICHOLSON          , Acting P. J.



     MAURO              , J.




                                         3